

116 S4522 IS: To amend the National Agricultural Research, Extension, and Teaching Policy Act of 1977 to authorize appropriations for the United States-Israel Binational Agricultural Research and Development Fund.
U.S. Senate
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4522IN THE SENATE OF THE UNITED STATESAugust 11, 2020Mr. Hoeven (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the National Agricultural Research, Extension, and Teaching Policy Act of 1977 to authorize appropriations for the United States-Israel Binational Agricultural Research and Development Fund.1.United States-Israel Binational Agricultural Research and Development FundSection 1458(e) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3291(e)) is amended by adding at the end the following:(3)Authorization of appropriationsThere are authorized to be appropriated to the BARD Fund such sums as are necessary to carry out activities under this subsection for each fiscal year..